Citation Nr: 0608123	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  96-41 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 23, 1998, and to a rating in excess of 50 
percent since March 23, 1998.  

3.  Entitlement to an increased evaluation for residuals of 
a gunshot wound (GSW) to the right foot, currently evaluated 
as 30 percent disabling.  

4.  Entitlement to an increased evaluation for varicose 
veins of the right leg, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an effective date for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU rating), prior to June 27, 
1995.  

6.  Entitlement to special monthly compensation (SMC) based 
on need for regular aid and attendance (A&A) of another or 
by reason of being housebound (HB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions in June 1991, 
July 1997, and May 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The complex procedural history of this case requires some 
recitation.  A June 1991 rating decision denied increased 
ratings for varicose veins of his right leg and GSW 
residuals of the right foot, each then rated 20 percent 
disabling.  An RO hearing was conducted in May 1992 as to 
these issues.  

The veteran was notified in January 1994 of a December 1993 
rating decision which, in pertinent part, denied service 
connection for an eye condition and denied reopening of the 
claim for service connection for a chest condition.  No 
Notice of Disagreement (NOD) was received which would have 
initiated an appeal.  A June 1995 rating decision granted 
entitlement to pension benefits. 

A July 1996 rating decision denied service connection for 
PTSD and a rating in excess of 10 percent for a donor site 
scar of the right tibia, as residuals of a bone graft.  The 
veteran filed an NOD in August 1996 and, a Supplemental 
Statement of the Case (SSOC) in August 1996 addressed those 
issues.  However, the VA Form 9 of October 1996 addressed 
only the issue of service connection for PTSD.  The issue of 
the rating for a donor site scar of the right tibia was not 
subsequently addressed at the April 1997 RO hearing.  
Accordingly, a timely appeal was not perfected as to the 
rating assigned for the donor site scar.  

A July 1997 SSOC, by the Hearing Officer that presided at 
the April 1997 RO hearing, granted service connection for 
PTSD and assigned a 30 percent disability rating, both 
effective June 27, 1995 (date of receipt of claim) and cited 
both the old and new rating criteria for that disorder.  

The claims for increased ratings were remanded by the Board 
in August 1998 for consideration of additionally received 
evidence and for VA rating examinations of the varicose 
veins of the right leg and GSW residuals of the right foot.  

A TDIU rating was granted by a July 1999 rating decision as 
was basic eligibility to Dependents' Educational Assistance, 
both effective June 27, 1995 (date of receipt of the claim 
for service connection for PTSD and date he met the 
schedular requirements for a TDIU rating).  That rating 
decision also granted an increase from 20 percent to 30 
percent for the right foot GSW residuals, effective May 17, 
1991 (retroactive to the date of receipt of claim for an 
increased rating).  Entitlement to SMC was denied.  

Two separate VA Form 9s received in October 1999 constitute 
NODs to the July 1999 TDIU effective date and denial of SMC.  
The veteran also requested a hearing at the RO before a 
Member of the Board (Veterans Law Judge (VLJ)).  This type 
of hearing is often called a travel Board hearing.  

In February 2000 the veteran's then putative attorney 
requested a videoconference with the Board rather than a 
travel Board hearing.  But, in May 2002 the veteran waived 
his request for a hearing, and this was confirmed in October 
2002.  

A May 2003 rating decision granted service connection for 
paralysis of the lateral toes and intrinsic foot muscle with 
reflex sympathetic dystrophy to the mid-shin of the right 
lower extremity and assigned a 20 percent disability rating, 
both effective October 6, 1998 (date of VA examination which 
factually showed moderate neurological symptoms and provided 
a diagnosis).  That rating decision also denied service 
connection for Crohn's disease but granted an increase from 
30 percent to 50 percent for PTSD effective March 23, 1998.  
In VA Form 9 in November 2004 the veteran did not indicate 
that he desired a hearing.  

In the February 2006 Informal Hearing Presentation the 
veteran's service representative indicated that one of the 
issues before the Board was an earlier effective date for 
service connection for paralysis of the lateral toes and 
intrinsic foot muscle with reflex sympathetic dystrophy to 
the mid-shin of the right lower extremity.  However, no NOD 
was received to the May 2003 rating decision with respect to 
the effective date for service connection for that disorder.  
So, to the extent that the veteran now seeks an earlier 
effective date for service connection for that disability, 
this must first be adjudicated de novo by the RO and, 
accordingly, this matter is referred to the RO for initial 
consideration.  

On file is an April 2005 statement from Dr. Pretorius which 
is to the effect that secondary to the veteran's service-
connected PTSD he has, in addition to Crohn's disease, 
irritable bowel syndrome (IBS), fibromyalgia, Parkinsonism, 
skin "Exanthema", chronic pain syndrome, a depressive 
disorder, "gastritis (GERD)" [gastroesophageal reflux 
disease], arthralgia, and hypertension.  In an October 2005 
statement the veteran's service representative reported that 
that the veteran is claiming secondary service connection 
for these disorders.  But, only secondary service connection 
for Crohn's disease has been developed for appellate 
adjudication at this time.  So, these additional claims are 
referred to the RO for initial consideration.  

On file is an October 1999 letter from the Philadelphia, 
Pennsylvania, RO to the Cleveland RO stated that "We 
previously denied insurance to the above veteran.  He has 
again applied for RH insurance.  Please furnish copies of 
ALL [sic] rating sheets and award letters for the above 
veteran."  

In correspondence in April, May, and June 2000 the veteran 
reported that he had filed an NOD to a VA denial of 
insurance.  A June 2000 Report of Contact indicates that the 
Philadelphia, Pennsylvania, RO had "an insurance appeal 
pending."  

On file is a September 2001 letter from the veteran 
requesting copies of document pertaining to what he 
described as a December 1997 application for insurance and 
which he indicated had never been adjudicated.  He further 
indicated that the VA Insurance Center had never sent copies 
of these documents to him.  

In the Informal Hearing Presentation of February 2006 the 
veteran's service representative alleged that an issue 
developed for appellate consideration was whether the 
veteran's application for "DV insurance" was timely 
received.  

However, from the record as it is now, it is not clear 
whether any insurance claim has ever been adjudicated nor, 
if adjudicated, whether any appeal has been initiated.  So, 
the matter of a claim or denial of a claim for insurance 
benefits is referred to the RO for clarification.  

This case was advanced on the docket.  See 38 C.F.R. 
§ 20.900 (2005).  

The claim for SMC based on account of need for regular A&A or 
by reason of being HB will be addressed in the REMAND portion 
of this decision following the ORDER.  



FINDINGS OF FACT

1.  Crohn's disease is proximately due to service-connected 
PTSD.  

2.  From June 27, 1995, to June 3, 1998, the veteran's 
service-connected PTSD was manifested by serious symptoms of 
PTSD and he had a GAF score of 45.  

3.  Since June 4, 1998, the veteran's service-connected PTSD 
has caused symptoms which at times border on psychotic and 
he is extremely isolated from others.  

4.  The veteran sustained a through-and-through GSW of the 
right foot with comminuted fracture of the right 5th 
metatarsal with skin grafting and bone donor grafting 
although the fixating screw was subsequently removed but he 
retains adequate function of the right foot and ankle.  

5.  The veteran's varicose veins of the right leg are 
manifested by small varicosities above and below the right 
knee but there is no involvement of the long saphenous vein, 
edema, sacculated or distorted veins, stasis pigmentation, 
episodes of ulceration or eczema.  

6.  The veteran first met the schedular criteria for a TDIU 
rating on June 27, 1995, and it was not factually 
ascertainable that a TDIU was warranted prior thereto nor was 
there a formal or informal claim filed for a TDIU rating 
prior to June 27, 1995.  


CONCLUSIONS OF LAW

1.  Crohn's disease is secondary to the veteran's service-
connected PTSD.  38 C.F.R. § 3.310(a) (2005).  

2.  A rating of 70 percent but no higher is warranted for 
PTSD from June 27, 1995, until June 3, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411, effective 
prior to November 7, 1996; and 4.126, 4.129, 4.130, 
Diagnostic Code 9411, effective since November 7, 1996.  

3.  A 100 percent rating for PTSD is warranted since June 4, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126, 4.129, 4.130, 
Diagnostic Code 9411, effective since November 7, 1996.  

4.  A rating in excess of 30 percent for GSW residuals of 
the right foot is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.68, Diagnostic 
Code 5284 (2005).   

5.  A rating in excess of 20 percent for varicose veins of 
the right leg is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 4.10, 4.14, 
4.21, 4.68, Diagnostic Code 7120; prior to and after January 
12, 1998.  

6.  An effective date prior to June 27, 1995, for a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16, 
4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2004); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy 
this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating actions in June 1991 and July 1997 
were prior to the November 2000 enactment of the VCAA and, 
thus, it was impossible to provide notice of the VCAA prior 
to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing 
of the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

Here, the appellant was notified of the VCAA regulations in 
the May 2003 SSOC.  An August 2004 RO letter notified the 
veteran of the required VCAA information.  

Because the Board is granting service connection for Crohn's 
disease there can be no prejudice as to VCAA compliance 
regarding that claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA is required to make reasonable efforts to assist a 
claimant in obtaining relevant evidence that is adequately 
identified by the claimant.  38 U.S.C. § 5103A(a), (b)(1) 
(West 2002); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  

The veteran's service medical records (SMRs) have been 
obtained and are on file and his relevant private clinical 
records are on file.  

The veteran's voluminous VA clinical records are on file.  A 
recent April 2003 Report of Contact reflects that the 
veteran once again requested that all of his VA treatment 
records at the Cincinnati VA Medical Center (VAMC) be 
obtained, including records of his treatment for nonservice-
connected polymyositis which he felt supported his claim for 
SMC.  These were also obtained and are on file.  

In the August 1998 Board remand, it was noted that the 
veteran had refused to attend further VA psychiatric 
examinations for rating purposes and, in an April 1998 
letter, the veteran's attorney stated that VA medical 
personnel felt that such was not in the veteran's best 
interest.  So, the Board found that further pursuit of VA 
examination on that issue would not be useful.  

At the 1992 RO hearing the veteran noted that he had 
requested VA rating examinations of the service-connected 
disabilities of his right foot.  Page 11.  Following an 
August 1998 Board remand, the appellant also underwent a VA 
rating examinations for his GSW residuals and varicose veins 
in October 1998.  38 U.S.C.A. § 5103A(d).  

A March 1999 Report of Contact reflects that the veteran's 
then representative was provided a copy of the complete 
claim file.  In July 2000 the RO forwarded to the veteran 
copies of all material added to his claim files since March 
1999.  In June 2005 he was provided with additional copies 
of documents in his claim file and in October 2005 he was 
forwarded a copy of his claim file covering everything since 
the June 2005 letter.  

The veteran testified at two RO hearings but cancelled the 
opportunity to testify yet again.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service Connection for Crohn's disease, as secondary to 
service-connected PTSD

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Dr. Pretorius stated in August 2001 that he had treated the 
veteran for Crohn's disease which was exacerbated by his 
service-connected PTSD.  

The May 2003 rating decision which denied service connection 
for Crohn's disease noted that the exact cause of that 
disease was, according to cited medical literature, unknown 
and he was not treated for it during service or within one 
year thereafter.  

In November 2004 Dr. Pretorius stated that the veteran began 
to suffer from Crohn's disease in 2000, after his PTSD was 
exacerbated and this temporal sequence made it likely that 
Crohn's disease, which was well known to have a 
psychological component, was "brought out" by PTSD.  In 
April 2005 Dr. Pretorius stated that it was more likely than 
not that the Crohn's disease was secondary to and/or 
exacerbated by PTSD.  

Here, all of the opinions rendered by the veteran's private 
physician are favorable and there are virtually no negative 
medical opinions.  The Board has considered the medical 
literature cited by the RO but finds the opinion of the 
private physician, who is familiar with the veteran's 
medical history, to be more persuasive in the particular 
facts of this case. 

Accordingly, service connection for Crohn's disease is 
warranted.  



General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was 
held that where compensation already has been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance.  But 
that holding is not applicable where the veteran timely 
appealed the rating initially assigned for disability just 
after establishing entitlement to service connection for it.  
So, as to the evaluation for PTSD, VA must consider the 
claim in this context, which includes determining 
entitlement to a "staged" rating to compensate for times 
since filing the claim when the disability may have been 
more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).   



PTSD

Service connection for PTSD was granted by a July 1997 SSOC 
and rated 30 percent disabling, both effective June 27, 1995 
(date of receipt of claim).  That evaluation was increased 
to 50 percent effective March 23, 1998, by a rating decision 
in May 2003.  

Psychiatric Rating Criteria Prior to November 7, 1996

The criteria for rating service-connected psychiatric 
disorders were revised effective November 7, 1996.  
VAOGCPREC 11-97 states that on its face the revised criteria 
are neither more nor less beneficial than the old but the 
determination must be made on a case-by-case basis.  The 
prior criteria were based on determinations of the 
subjective level of occupational and social impairment but 
the new criteria call for evaluations to be made upon 
identification of specific symptoms and manifestations 
expressly associated with different degrees of disability.  

When compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase [] shall not be earlier than the effective 
date of the Act or administrative issue."  Rhodan v. West, 
12 Vet. App. 55, 57 (1998) (Haywood v. West, No. 97-25).  
See 38 U.S.C.A. § 5110(g).  This precludes the application 
of a later liberalizing law prior to the effective date 
thereof.  Because this claim concerns a time prior to and 
after the new schedular rating criteria, the new rating 
criteria are not for application prior to November 7, 1996. 

The criteria for rating PTSD in effect prior to November 7, 
1996, provided at 38 C.F.R. § 4.132, DC 9411, that a 30 
percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  As will be explained, this means 
social and industrial impairment which is distinct, 
unambiguous, and moderately large in degree.  

VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994) concluded that 
"definite" (for a 30 percent rating) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  Generally 
see Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was warranted when there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and the symptoms resulted in such reduction in flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there is 
pronounced impairment in the ability to obtain and retain 
employment.  

Under the rating criteria which were in effect from February 
3, 1988, to November 6, 1996, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Or, if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Or, if the veteran was demonstrably unable to obtain or 
retain employment.  "[T]he criteria in 38 C.F.R. § 4.132, 
DC 9411[,] for a 100% rating are each independent bases for 
granting a 100% rating."  Johnson v. Brown, 7 Vet. App. 95, 
97 (1995) (see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995)).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability as the 
basic criteria for rating disabilities for mental disorders 
contemplates that those abnormalities of conduct, judgment, 
and emotional reactions, which affect economic adjustment, 
i.e., which produce impairment of earning capacity.  
38 C.F.R. § 4.129.

The severity of a psychiatric disability is based upon 
actual symptomatology, as it affects the social and 
industrial adaptability.  Two of the most important elements 
are time lost from work and decrease in work efficiency.  
The examiner's classification of the disease is not 
determinative but the report and analysis of the symptoms 
and full consideration of the whole history will be.  It is 
necessary to consider the frequency, severity, and duration 
of prior psychotic episodes, if any, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.130.  

Psychiatric Rating Criteria Since November 7, 1996

Under the revised rating criteria at 38 C.F.R. § 4.130, DC 
9411 PTSD is rated under the general formula for rating 
mental disorders, the criteria for which are set forth at 
Diagnostic Code 9440 and provides that for a 30 percent 
evaluation there must be occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, and 
recent events).  

For a 50 percent evaluation there must be occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.   

Consideration is given to the frequency and duration of 
psychiatric symptoms, and the length as well as capacity for 
adjustment during remissions.  38 C.F.R. § 4.126(a).  
Consideration is given, as well, to the extent of social 
impairment, but a rating shall not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th. ed., (DSM-IV), 
46-47 (1994).  A GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  

PTSD, Rated 30 Percent Prior to March 23, 1998

The 30 percent PTSD rating has been in effect since June 27, 
1995, which is the same as the effective date for the 
veteran's TDIU rating.  So, any increase in the percentage 
of the schedular rating assigned will not result in the 
veteran's receipt of increased compensation in the absence 
of entitlement to SMC.  

On VA examination in April 1996 it was noted that the 
veteran's chronic back pain interfered with his being a 
substitute teacher.  It was felt that he had several 
psychiatric disorders but his current sleep disorder was due 
to pain rather than to psychological distress.  He had a 
startle reaction.  Reportedly, his wife felt that he was 
distant.  He had dreams of combat but no recent flashbacks.  
On mental status evaluation he interpreted proverbs 
correctly.  His judgment was competent.  While he had PTSD, 
his most active complaint dated from his back trouble and 
sexual dysfunction which began after his back surgery.  
Generally, he displayed little active anxiety.  It was felt 
that his PTSD symptom did not prominently cause 
interference.  The examination concurred with another 
physician that the veteran had a personality disorder and 
that the PTSD symptoms were residual and not a major 
interference.  His back problem seemed to be the major 
source of his current disability.  

A January 1996 Summary of Psychological Assessment and 
Treatment reflects that the veteran related having had an 
exacerbation of intrusive phenomena associated with chronic 
PTSD following multiple examinations in which he had to 
recount his traumatic experiences and the effects of PTSD on 
his life.  A physician had concluded that medication was 
unlikely to be helpful.  The veteran was also seen for 
chronic pain and many of the techniques in this treatment 
were also useful in coping with PTSD.  The primary focus of 
therapy sessions had been his social isolation which had 
been an adaption to deal with fluctuating emotional state 
and pain, his financial situation, depression, and chronic 
pain.  He was tearful and was unable to speak when the 
subject of his stressors came up.  After service he had 
attended college for a while and had worked on a graduate 
degree.  He had demonstrated a number of avoidance 
behaviors.  Although socially isolated, he had good social 
skills.  In superficial contacts, he seemed somewhat 
restricted in the range of feelings he allowed himself to 
experience.  A combination of PTSD, physical conditions, and 
chronic pain had severely restricted his social and 
vocational achievement.  It was unclear whether he would be 
able to return to school or to be employed.  He had been 
unemployed for 8 years.  His current GAF score, and the 
highest it had been in the last year, was 45, indicating 
serious symptoms and impairment in social and occupational 
functioning.  

In April 1997 the veteran's treating VA psychiatrist stated 
that the veteran did not have a personality disorder.  In a 
short-term relationship, such as a one-time examination, the 
veteran's pain problem would present itself as the pre-
eminent problem with pain so severe that its overt symptoms 
overshadowed his PTSD symptoms.  Nevertheless, PTSD existed 
and the symptoms were severe, and even without the physical 
pain his PTSD would make interpersonal relationships and 
ease in the workplace almost impossible.  

The veteran's psychiatrist reported in September 1997 that 
with respect to the veteran's employability, the veteran was 
superficially polite and cooperative.  He was also highly 
intelligent and had a chronic pain syndrome.  It was felt 
that he had several traumas related to defensive behavioral 
features which made it quite unlikely that he would ever 
work again.  He remained aloof from peers and supervisors.  
He was paranoid and fearful of authority and was distrustful 
of supervisors and peers.  His focus and attention were 
impaired by intrusive recollections of Vietnam.  He was 
incapable of intimacy.  It was noted that recent progress 
notes supported these facts. 

Based on the findings in this case, including the GAF score 
indicating a serious level of symptomatology and the 
clinical findings, it is the judgment of the Board that from 
June 27, 1995, to June 3, 1998, under the old rating 
criteria that a 70 percent disability evaluation for PTSD is 
warranted.  

However, a 100 percent rating is not warranted under the old 
rating criteria because while significantly isolated, he was 
not virtually isolated from the community, nor were there 
symptoms bordering on gross repudiation of reality, nor were 
this thought or behavioral processes so disturbed as to 
result in a profound retreat from mature behavior.  Also, 
while it was felt that he might never return to employment, 
he was not, even by his treating VA physician, felt to be 
demonstrably unable to obtain or retain employment.  

Likewise, under the rating criteria which became effective 
November 7, 1996, he was not totally occupationally and 
socially impaired.  There was no gross impairment in thought 
processes or communication.  He had no persistent delusions 
or hallucinations.  His behavior was not grossly 
inappropriate and he was not in a persistent danger of 
hurting self or others.  Also, he was never unkept or badly 
groomed and was not disoriented or have significant memory 
loss, such as a loss for names of close relatives, own 
occupation, or own name.  Accordingly, a 100 percent 
schedular rating was not warranted under either the old or 
new rating criteria.  

PTSD, Rated 50 Percent since March 23, 1998

Under 38 U.S.C.A. § 1155 the creation of new rating criteria 
shall not cause a reduction in an assigned rating unless 
there is improvement in the veteran's disability.  

Here, there was no improvement in the veteran's service-
connected PTSD which according to the RO warranted only a 50 
percent rating based on findings at the time of VA 
outpatient treatment (VAOPT) on March 23, 1998, but which 
the Board finds warranted a 70 percent rating.  So no rating 
reduction is in order. 

However, a June 4, 1998, VAOPT reflects that the veteran met 
the criteria for a 100 percent rating under the new 
schedular rating criteria.  At that time he had an overall 
worsening of symptoms.  There had been a loss of his usual 
control and pleasant demeanor.  He maintained only minimal 
contact with his family of origin and had not seen his best 
friend in a number of years.  He had only occasional 
contacts with a relative that he considered to be his only 
friend.  His other contacts tended to be superficial.  His 
interpersonal relationships were severely impaired and his 
difficulties in relating to others were probably at the core 
of his vocational difficulties.  It was noted that some of 
his PTSD symptoms bordering on the psychotic level had most 
likely existed in some intensity or severity since 
incurrence of PTSD.  It was doubtful that he would ever be 
able to return to employment.  Given the current level of 
psychological symptoms, the variability of their intensity 
as shown in progress notes for the last 2 years, and the 
severe impact on his interpersonal functioning, his progress 
was guarded.  

Accordingly, since June 4, 1998, the veteran warrants a 100 
percent schedular rating for PTSD under the new rating 
criteria.  



GSW to the Right Foot, Rated 30 Percent Disabling

The current 30 percent rating for the GSW residuals of the 
right foot is assigned under 38 C.F.R. § 4.71a, DC 5284 for 
a severe foot injury and is the maximum rating assignable 
under DC 5284 absent loss of use of the foot.  A Note to DC 
5284 provides that with actual loss of use of the foot, a 40 
percent rating may be assigned.  

A 30 percent rating is the maximum rating assigned when 
there is severe malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  The rating 
criteria at DCs 5276, 5277, 5278, 5279, 5280, 5281, and 5282 
do not provide for a rating in excess of 30 percent for 
impairment of only one foot.  

A separate 20 percent rating has been assigned for the 
neurological involvement stemming from the right foot GSW 
under 38 C.F.R. § 4.124a, DC 8521 for impairment of the 
external popliteal nerve (common peroneal).  However, the 
severity of that disability is not at issue and may not be 
considered in determining the evaluation for the remaining 
aspects of the GSW residuals without violation of the rule 
against pyramiding.  38 C.F.R. § 4.14.  Moreover, under 
38 C.F.R. § 4.55(a) a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 

Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss 
of use of the foot.  38 C.F.R. § 4.63(b).  

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  As to joints, consideration is given to limitation 
of motion, Pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In applying the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 to the evaluation of musculoskeletal disabilities, 
dysfunction due to pain is one criteria for rating purposes.  
In DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995) it was 
held that ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.14 and these regulations do not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  In other words, a 
rating higher than that assigned for mere limitation of 
motion may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  

In other words, the holding in DeLuca mandates that pain is 
a symptom which can be one of the criteria for the 
assignment of disability evaluations.  

During this appeal, effective July 3, 1997, the rating 
criteria for the evaluation of muscle injuries at 38 C.F.R. 
§ 4.73 were revised.  The new criteria were not given 
retroactive effect but the criteria underwent only some 
minor textual changes in descriptions of some muscles but 
not the ratings.  However, there was no substantive change 
in the methodology or criteria for the evaluation of muscle 
injuries.  Generally see 62 Fed. Reg. 30235 through 30240 
(June 3, 1997).  Accordingly, under Karnas neither the old 
nor the new criteria are more favorable to the veteran.  

Under 38 C.F.R. § 4.56(a) (formerly § 4.72) evaluation of 
muscle disabilities, "[a]n open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal."  Under 38 C.F.R. § 4.56(b) 
(formerly § 4.72) "[a] through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged."  

38 C.F.R. § 4.56(c) further provides that "[f]or VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(d) provides 
that consideration is given to the type of injury, history 
and complaints, and objective findings and that disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe.  

A 30 percent rating is warranted for a severe injury of the 
plantar muscles of Muscle Group X, Muscle Group XI, and 
Muscle Group XII.  DC 5310, 5311, and 5312.  A note to DC 
5310 states that the minimum rating for a through-and-
through wound of the foot is 10 percent.  

In this case, the injury was a perforating, i.e., through-
and-through wound, of the right foot and the current 30 
percent rating encompasses a severe muscle injury and is the 
maximum rating assignable for an injury of the muscles of a 
leg under DCs 5310, 5311, 5312.  

The SMRs reflect that the veteran on November 1, 1966, he 
sustained a through-and-through wound of the right foot with 
comminuted fracture of the right 5th metatarsal while 
cleaning his rifle.  X-rays revealed slight medial 
displacement of the distal fracture fragment but no metallic 
fragments were seen in the soft tissue.  The wound was 
debrided and drained.  A skin graft was applied to the 
wound, with the donor site being from the anterior aspect of 
the right thigh.  The wounds healed and on December 16th he 
was fully ambulatory without pain.  

On VA examination in 1968 the veteran reported that his 
right foot occasionally ached when he wore shoes for too 
long a time or when it rained.  His carriage and posture 
were erect and his gait was normal.  He had a 2 inch by 1/2 
inch non-tender linear scar over the area of the head of the 
5th metatarsal.  The area under the scar was slightly 
depressed except for a circular non-tender hard elevation 1/2 
inch in diameter over the head of the 5th metatarsal.  Motion 
was completely free in all parameters for the foot and 
ankle.  There was no limp on walking and no hypoestehsia or 
hyperesthesia.  X-rays revealed good alignment in one view 
but there was some appearance of a bony ununited fracture 
but fibrous union could not be excluded.  

During VA hospitalization in 1969 the veteran had a bone 
graft from the right tibia to the right fifth metatarsal and 
internal fixation with an orthopedic screw due to nonunion 
of the right 5th metatarsal.  During VA hospitalization in 
June 1971 the orthopedic screw was removed.  

At the 1992 RO hearing the veteran testified that while he 
had radiculopathy from a 1973 back injury it involved his 
left leg, his pain in his right foot pre-dated his back 
injury and was even given a molded prosthesis in 1988 for 
his right foot before his back injury.  Pages 7 and 10.  His 
inservice GSW entered the top of his right foot and was a 
through and through wound.  Page 8.  

On VA examination in October 1998 the veteran had a 10 cm. 
scar on the lateral aspect of his right foot from the 
initial GSW and subsequent surgeries.  The scar was 
exquisitely hypersensitive to touch and appeared well 
healed.  It was slightly involuted and did not appear to be 
adherent to underlying hard or soft tissue.  Active 
dorsiflexion was to 10 degrees and passive dorsiflexion was 
to 25 degrees before stopping due to pain.  Plantar flexion 
was to about 10 degrees with pain.  Inversion was to about 5 
degrees but he was not able to evert the foot.  There was 
tenderness to palpation throughout the foot and posterior 
calf, predominately in the lateral aspect of the right foot.  
Active plantar flexion of the toes was to about 20 degrees 
but he could not dorsiflex the toes.  Passive plantar 
flexion was limited by pain to about 45 to 50 degrees.  He 
was able to stand on his feet without any deviation of the 
Achilles tendon, both with and without weight-bearing.  He 
was able to rise up on his toes without difficulty.  

Here, the ankle is not ankylosed and the highest rating 
assignable for a muscle injury is 30 percent and, as noted, 
absent loss of use of the foot, a 30 percent rating is the 
highest assignable under DCs 5276 through 5284.  The 1998 VA 
examination showed with respect to his right foot that the 
veteran has an adequate ability to ambulate and, so, he does 
not have loss of use of the right foot.  

Accordingly, a higher schedular rating is not warranted.  

The Board also observes that the 30 percent rating for the 
GSW wound residuals and the 20 percent rating for the 
varicose veins of the right leg combine, under DC 4.25, to 
44 which is then rounded down to 40 percent.  This is the 
highest rating assignable for disabilities of one lower 
extremity below the knee since 38 C.F.R. § 4.68 (the 
amputation rule) mandates that "the combined evaluations 
for disabilities below the knee shall not exceed the 40 
percent evaluation, [DC] 5165."  

Varicose Veins of the Right Leg, Rated 20 Percent Disabling

The criteria for the evaluation of varicose veins were 
changed effective January 12, 1998.  Prior to this date, if 
the varicose veins affected either one or both lower 
extremities, a single evaluation was assigned.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (in effect prior to 
January 12, 1998).  Under the revised criteria, separate 
evaluations are assigned for involvement of each lower 
extremity.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective January 12, 1998).  

Under the criteria in effect prior to January 12, 1998, 
moderately severe varicose veins, when involving superficial 
veins above and below the knee, with varicosities of the 
long saphenous, ranging in sized from 1 to 2 cms. in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation, warranted a 20 
percent evaluation when unilateral. 

Severe varicose veins, involving superficial veins above and 
below the knees, with involvement of the long saphenous, 
ranging over 2 cms. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but no 
involvement of the deep circulation, warranted a 40 percent 
evaluation when unilateral.  Pronounced varicose veins, 
unilateral or bilateral, the findings of the severe 
condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral.  

So, under the criteria in effect prior to January 12, 1998, 
a rating in excess of 20 percent is assignable for 
unilateral varicose veins only if they are severe, 
warranting 40 percent, or pronounced, warranting a 50 
percent rating.  

Under the revised criteria that became effective on January 
12, 1998, a 20 percent evaluation is warranted for varicose 
veins of a single lower extremity with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins of a single 
lower extremity with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A Note to DC 7120 provides that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine under 38 C.F.R. § 4.25, using the 
bilateral factor, at 38 C.F.R. § 4.26, if applicable.  

On VA examination in October 1998 the veteran had multiple 
areas of tiny varicosities, most predominantly both above 
and below the knee and predominantly on the medial aspect of 
the thigh, about 5 cms. above-the-knee.  There was an area 
of 1 mm. to 2 mm. diameter varicosities in a web-shaped 
pattern over an area of about 4 by 8 cms.  There was also an 
area of about 4 to 8 cms of tiny varicosities from 1 to 2 
mms. on the medial aspect of the superior calf.  He had a 
similar area of tiny varicosities, again 1 to 2 mms. on the 
posterior portion of the lateral calf.  Each of these areas 
of varicosities was exquisitely hypersensitive.  There was 
no localized edema, drainage or edema.  The diagnosis was 
varicose veins in the right leg with residual hyperesthesia.  

At the 1992 hearing the veteran testified that he had never 
worn support stockings for varicose veins.  Page 9.  He had 
never been given a blood thinner.  Page 10.  

More recently, the veteran has submitted a number of color 
photographs depicting his right lower extremity.  

While the veteran has had varicose veins above and below the 
right knee, they have been small and the evidence does not 
show that the veteran has ever had involvement of the long 
saphenous vein, edema, sacculated or distorted veins, stasis 
pigmentation, episodes of ulceration or eczema.  So, a 
rating in excess of 20 percent for varicose veins of the 
right leg is not warranted under either the old or new 
rating criteria. 

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of these service-
connected disabilities.  Most, if not all, of his treatment 
and evaluation has been on an outpatient basis-as opposed to 
as an inpatient.  And although his overall functional 
impairment, admittedly, may hamper his performance in some 
respects, it is not shown to be to the level that would 
require extraschedular consideration since those provisions 
are reserved for very special cases.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Effective Date Prior to June 27, 1995, for a TDIU Rating

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2005). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
In determining the 60 percent or 40 percent ratings, 
disabilities resulting from a common etiology or from a 
single accident, affecting a single bodily system, e.g., the 
orthopedic system, or were incurred in action are considered 
one disability.  38 C.F.R. § 4.16(a)(1) (2005).  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in 38 C.F.R. § 4.16 for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Here, service connection for Crohn's disease, granted by this 
decision, was only recently claimed and, so, may not be 
considered in determining an earlier TDIU rating.  Likewise, 
service connection for PTSD was granted effective June 27, 
1995, and service connection for paralysis of the lateral 
toes and intrinsic foot muscle with reflex sympathetic 
dystrophy to the mid-shin was granted effective October 1998.  
So, these service-connected disabilities also may not be 
considered in evaluating the TDIU rating effective date.  

The veteran testified at the 1992 RO hearing that he had not 
been employed since 1973 when self-employed as a 
merchandising artist, a field in which he had worked for 
about 12 years, because of problems with his back and 
neurological problems in his foot that did not allow him to 
physically perform tasks.  Page 10.  

The veteran was previously granted entitlement to VA pension 
benefits.  However, there is a distinct difference between 
entitlement to pension benefits and a TDIU rating.  
Entitlement to pension benefits includes consideration of 
impairment from all disabilities, both service-connected and 
nonservice-connected disabilities, while entitlement to a 
TDIU rating allows for consideration only of service-
connected disabilities and not the combined impact of 
service-connected and nonservice-connected disorders.  

Prior to June 27, 1995, the veteran was service-connected for 
residuals of a right foot GSW, rated 30 percent; varicose 
veins of the right lower extremity, rated 20 percent 
disabling; and a donor site scar of the right tibia and 
fibula, rated 10 percent disabling.  Under 38 C.F.R. § 4.25, 
the 30 percent and 20 percent ratings combine to 44 and the 
44 then combines with the remaining 10 percent (for the donor 
site scar) to 50 percent.  So, prior to June 27, 1995, the 
veteran did not meet the criteria in 38 C.F.R. § 4.16(a) for 
a schedular TDIU rating, even if these service-connected 
disabilities were of a common etiology, a single accident, 
incurred in action and even though they all affected the 
veteran's orthopedic system.  

Any communication or action, indicating an intent to apply 
for [] benefits under the laws administered by the [VA], 
from a claimant [] may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.157(b).  

The rules governing effective dates for increased ratings 
apply to TDIU claims.  See Hurd v. West, 13 Vet. App. 449, 
451 - 52 (2000).  38 U.S.C.A. § 5110(a) provides that the 
effective date for an increased rating "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
enabling regulation, 38 C.F.R. § 3.400(o)(1) provides that 
the effective date shall be the "date of receipt of claim or 
date entitlement arose, whichever is later.  However, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) create 
an exception and provide that the effective date shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

The analysis of the proper effective date requires two 
determinations.  First, when the claim was received and, 
secondly, when it became factually ascertainable that 
entitlement (increase) arose.  

So, the veteran did not meet the minimum threshold rating 
requirements of 38 C.F.R. § 4.16(a) until service connection 
was granted for PTSD. 

Accordingly, an earlier effective date for a total rating 
back to the veteran's last employment in the 1970s, can not 
lawfully be assigned because in the 1970s, he did not meet 
the schedular rating requirements of 38 C.F.R. § 4.16(a).  

Rather, the veteran did not meet the schedular criteria for a 
TDIU rating prior to June 27, 1995, and so, the proper 
effective date is the later of the date of receipt of claim 
or date entitlement arose.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

Except with respect to the claim for service connection for 
Crohn's disease, in reaching this decision, it is the 
judgment of the Board that the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  




ORDER

Service connection for Crohn's disease, as secondary to 
service-connected PTSD, is granted. 

A 70 percent rating is granted for PTSD from June 27, 1995, 
and a 100 percent rating is granted since June 4, 1998, 
subject to applicable law and regulations governing the 
award of monetary benefits.  

The claim for an increased rating for GSW residuals of the 
right foot is denied.  

The claim for an increased rating for varicose veins of the 
right leg is denied.  

The claim for an earlier effective date for a TDIU rating is 
denied.  


REMAND

A remand is required because, when determining whether the 
veteran is entitled to SMC on account of the need for regular 
A&A or by reason of being HB, VA must take into account 
the functional impairment he has from all of his service-
connected disorders (but only his service-connected disorders 
and not impairment from nonservice-connected disorder).  And 
since, as a result of this decision, he is now entitled to 
service connection for Crohn's disease, the RO must 
readjudicate his claim for SMC in light of this recent grant.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should afford the veteran a VA 
examination for the purpose of determining 
whether the veteran is in need of A&A or is HB 
due to his service-connected disorders.  

2.  The RO must readjudicate the claim for SMC 
on account of the need for regular A&A or by 
reason of being HB in light of the current 
grant of service connection for Crohn's 
disease.   

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


